Department of the. Judiciary,
Honolulu, H. I., February 25, 1898.
To Hon. H. E. Cooper,
Minister of Foreign Affairs,
Acting President.
Sir: — In your communication received yesterday you request tbe opinion of tbe Justices of tbe Supreme Court on tbe question of tbe sufficiency of a publication of a proposed amendment to tbe Constitution. Tbe facts are as follows: Tbe publication of tbe proposed amendment first appeared in tbe “Hawaiian *340Star” and “Kuokoa,” in the English and Hawaiian languages respectively, on the second day of July, 1897; subsequent insertions being made each week to and including the seventeenth day of September, 1897. The general elections of 1897 were held on the twenty-ninth day of September, 1897.
The Constitution, in Article 103 under the title “Amendment or Revision of the Constitution,” Section 1, prescribes that “This Constitution may be amended or revised in the following manner and no other.” Then follows seven sections prescribing the manner. Section 4 is as follows: “Upon the passage by the Legislature of any amendment or revision of the Constitution as aforesaid, it shall be the duty of the Minister of the Interior to publish such amendment or revision weekly, for the twelve weeks next preceding the succeeding general election to the Legislature, in not less than two newspapers published in Honolulu in the English and Hawaiian languages respectively.”
The proposed amendment was published “weekly for twelve weeks,” that is, on twelve successive Fridays beginning with Friday July 2d and ending with Friday the 17th of September. There was no publication on Friday the 24th of September, which was during the week next preceding the election of the 29th September, nor on any day of that week. The Constitution requires that the twelve weeks of publication shall be “the twelve weeks next preceding the election.” In this respect, therefore, the requirement as to publication was not complied with.
The Constitution can be amended or revised in the manner therein prescribed “and no other.” The "requirement in Section 4, Art. 103, under consideration, being a part of the manner of amendment, is therefore mandatory.
We are of opinion that the publication as made is insufficient.
Respectfully submitted,
A. F. Judd,
W. F. Frear,
W. Austin Whiting.
Justices of the Supreme Court.